Evans, J.
In a suit against a railway company for damages for injuring stock by tlie running of its ears, where the plaintiff’s testimony disclosed that the stock recently broke from his lot and ran down the railroad track, closely pursued by one of his servants, who, upon the approach of the train which injured the stock, stood in the center of the track in front of the train and signaled it to stop by waving his hat, which signals were unheeded by the railway employees, but which, if heeded, would have enabled the engineer to avert the collision of the train with the stock; and where this evidence was contradicted by the defendant’s evidence, an issue of fact was raised as to whether, had proper diligence been exercised by the railway employees, the injury to the stock would have been caused. The evidence was sufficient to authorize the verdict, which has the approval of the trial judge; and the judgment refusing a new trial will not be disturbed.

Judgment affirmed.


All the Justices concur.